Case 9:18-cv-8170l-DI\/|I\/| Document 1 Entered on FLSD Docket 12/13/2018 Page 1 of 5

6030001) 002

UNITED STATES DIS'l`RlCT COURT

FOR THE SOUTHERN DISTRICT OF Fl.ORIDA
WEST PALM BEACH DlVlSION

lN ADMIRALTY
~ --- X

 

 

 

SEALAND a MAERSK COMPANY
ffkfa SF.ALAND.

Plaintifl`.
-againsl- CASI:` NO.
EPIC FRESH PRODUCE. LLC.
a Florida Limiled Liabilily Company.

and MARIO CARDENAS` An Indiviclual.

Defendams.

 

CIVIL COMPLAlNT IN ADMIRALTY

COMES NOW Plaintif`f SHALAND a MAERSK COM PANY i]"k/a SEALAND (hereinaftcr
“SEALAND" or “'Plaintifl"), by and through its undersigned counsel. and sues the Defendants
EPIC FRESH PRODUCE, LLC and MARIO CARDENAS (collectively `“Defendants"') and as
grounds for this action alleges as follows'.

GENERAL AND JURISDICTIONAL ALLEGAT|ONS

l. This is an admiralty and maritime claim for damagesl This ('_`ourt has jurisdiction

under 28 U.S.C. §§ 1331 and 1333. This matter arises under the laws of` thc United States. in

particular. The Shipping Act of 1984_. 46 U.S.C. §401[}] et. seq. (hereinai`ler “Tlie Act”).

Case 9:18-cv-81701-DI\/|I\/| Document 1 Entered on FLSD Docket 12/13/2018 Page 2 of 5

2. SEALAND is a common carrier by water, inter alicr, in the interstate and foreign
commerce of the United States as defined in The Act and was such a common carrier for the benefit
of Defendants.

3. Defendants were at all times herein mentioned, a natural person, firm, association.
organization, partnership, corporation, business, trust, or public entity. with its principal place of
business or residence in this district and is and was a legal entity capable of being sued. Defendants
are subject to personal jurisdiction in this Court. Defendant MAR[O CARDENAS is the principal
of Defendant EPIC FRESH PRODUCE, LLC. Per the terms and conditions of SEA[,AND`s bills
of lading, MARIO CARDENAS isjointly liable with EPIC FRESH PRODUCI:`._ LLC for all
charges prayed for herein.

4. Venue is proper in this judicial district because it is where the claim arose and where
Defendants reside or do business

5. Plaintiff has retained the undersigned counsel to represent its interests in this matter
and is obligated to pay its counsel a reasonable attomeys’ fee for their services herein.

FIRST COUNT
(For Money due Under TarifffServiee Contracts)

6. Pla.intiff realleges and incorporates by reference the allegations of Paragraphs l
through 5 above as if realleged and restated herein in their entirety.

':'. Plaintiff has filed a schedule of its rates and charges and service contracts for the
carriage of cargo. including detention and demurrage charges, wharfage and dockage with the
Federal Maritime Commission or has otherwise maintained said rates and charges pursuant to The
Act. Pursuant to The Act. Plaintiif is prohibited from transporting cargo for a lesser rate than that
specified in its tariffs or service contracts 'l`he Act also prohibits Defendants from obtaining

transportation or attempting to obtain transportation of cargo at lesser rates.

Case 9:18-cv-81701-DI\/|I\/| Document 1 Entered on FLSD Docl<et 12/13/2018 Page 3 of 5

8. Plaintitf transported cargo for the benefit of Defendants during 2016 in the foreign
commerce of the United States. Such transportation and services provided are evidenced by
Plaintiff`s bills of lading andfor freight bills, invoices. including detention and demurrage charges.
credit agreements and freight guarantees the terms of which are incorporated herein through this
reference. Plaintiff has fully performed its tariff obligations A list of said invoices is attached
hereto as Exhibit l and made a part hereon. The invoices each reference the particular bills of
lading and the invoices set forth the associated charges due under each bill of lading including, but
not limited to. freight._ demurrage and detention eharges.

9. Plainti ff has demanded that Defendants pay the full amount due of $85,693.00.

10. Defendants have knowingly and willfully failed and refused to pay Plaintift` the full
amount due.

ll. Consequently, Defendants are liable to Plaintiff in the amount of $85.693.00. plus
reasonable attorneys` fees and interest thereon.

SECOND C()UNT
(For Breach of Written Contraet(s))

12. Plaintiff refers to paragraphs l through ll of this complaint and incorporates them
herein by this reference

13. Said transportation was performed pursuant to written contracts of carriage between
Plaintiff and Defendants, as evidenced by said bills of lading and/or freight bills listed in Exhibit l.

l4. Plaintiff has fully performed its obligations under said contracts except those
obligations if any. which Plaintiff was excused from perforn'iingl

15. Plaintiff has demanded that Defendants pay the amount due under said contracts and
the Defendants have refused to pay thereon. Consequently. Defendants are liable to Plaintiff in the

amount of $85.693.00, plus reasonable attomeys` fees and interest thereon.

Case 9:18-cv-81701-DI\/|I\/| Document 1 Entered on FLSD Docl<et 12/13/2018 Page 4 of 5

THIRD COUNT
(For Goods Wares and Serviees)

16. Plaintiff refers to paragraphs l through 15 of this complaint and incorporates them

herein by this reference

l?. Within the last five (5) years Defendant became indebted to Plaintitf for goods

wares and services provided by Plaintiff to Defendants. as evidenced in Exhibit l for which

Defendants agreed to pay plaintiff

18. Despite due demand, the sum of $85,693.00 is now due. owing and unpaid for said

goods wares and services

WHEREFORE, Plaintiff prays for judgment against Defendants. as follows:

l.

2.

For judgment in the amount of $85,693.00.

For the costs of collection. according to prool`;

For costs of suit incurred herein, according to proof;
For pre-judgment and post-judgment intercst;

For reasonable attorneys` fees; and

For such other and further relief as the Court deems just and proper.

Dated: Key Biscayne, Florida
December 12, 20|8

Case 9:18-cv-81701-DI\/|I\/| Document 1 Entered on FLSD Docl<et 12/13/2018 Page 5 of 5

THOMAS V. HALLEY. P.A.

By: .-“'St Thomas V. lialiev
Thomas V. Halley

Florida Bar No. 0694363
Attorney for Plaintiff

251 Galen l)r., #302]5
Key Biscayne_ FL 33149
Tel. 305 469-0507

tha| lc\'-"r}.` shipla\\'. net

